Case 2:18-cv-07241-CAS-PLA Document 123-1 Filed 06/21/21 Page 1 of 2 Page ID
                                 #:4486



  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
    KEVIN RISTO, on behalf of himself and        CASE NO. 2:18-CV-07241-CAS-PLA
 10 all others similarly situated,
                                                 CLASS ACTION
 11               Plaintiff,
            v.                                   [PROPOSED] ORDER GRANTING
 12                                              PLAINTIFF’S MOTION IN LIMINE
    SCREEN           ACTORS           GUILD-     NO. 2 TO EXCLUDE ANY
 13 AMERICAN           FEDERATION         OF     MENTION, REFERENCE, OR
    TELEVISION AND RADIO ARTISTS,                EVIDENCE RELATED TO
 14 a Delaware corporation; AMERICAN             DEFENDANTS’ 50 SONG STUDY
    FEDERATION OF MUSICIANS OF
 15 THE      UNITED        STATES       AND
    CANADA, a California nonprofit
 16 corporation; RAYMOND M. HAIR, JR,            [filed concurrently with Plaintiff’s
    an individual, as Trustee of the AFM and     Notice of Motion and Motion in Limine
 17 SAG-AFTRA Intellectual Property              No. 2 to Exclude the Testimony and
    Rights Distribution Fund; TINO               Opinions of Defendants’ Expert David
 18 GAGLIARDI, an individual, as Trustee         Nolte Pursuant to Daubert; Declaration
    of the AFM and SAG-AFTRA                     of Mariana A. McConnell in Support
 19 Intellectual Property Rights Distribution    Thereof]
    Fund;      DUNCAN           CRABTREE-
 20 IRELAND, an individual, as Trustee of
    the AFM and SAG-AFTRA Intellectual           Judge: Hon. Christina A. Snyder
 21 Property Rights Distribution Fund;           Crtrm.: 8D – 8th Floor
    STEFANIE TAUB, an individual, as
 22 Trustee of the AFM and SAG-AFTRA             Date: July 19, 2021
    Intellectual Property Rights Distribution    Time: 11:00 a.m.
 23 Fund; JON JOYCE, an individual, as
    Trustee of the AFM and SAG-AFTRA             Trial Date: August 17, 2021
 24 Intellectual Property Rights Distribution
    Fund; BRUCE BOUTON, an individual,
 25 as Trustee of the AFM and SAG-
    AFTRA Intellectual Property Rights
 26 Distribution      Fund;      and    DOE
    DEFENDANTS 1-10,
 27               Defendants.
 28

      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 2 TO EXCLUDE ANY MENTION,
                  REFERENCE, OR EVIDENCE RELATED TO DEFENDANTS’ 50 SONG STUDY
Case 2:18-cv-07241-CAS-PLA Document 123-1 Filed 06/21/21 Page 2 of 2 Page ID
                                 #:4487



  1         Having read and considered Plaintiff’s Motion in Limine No. 2 to Exclude Any
  2 Mention, Reference, or Evidence Related to Defendants’ 50 Song Study, and for good
  3 cause appearing therefore, IT IS HEREBY ORDERED THAT:
  4         1.    Defendants are precluded from referencing, mentioning, or seeking to
  5 introduce evidence related to the 50 Song Study referenced in David Nolte’s expert
  6 report, the April 23, 2021 Sandell Declaration and produced as bates stamped
  7 document DEFS_00042027;
  8         2.    Plaintiff’s Motion is HEREBY GRANTED.
  9
            IT IS SO ORDERED.
 10
 11
 12    Dated: ______________________
                                                   HON. CHRISTINA A. SNYDER
 13                                                UNITED STATES DISTRICT COURT
                                                   JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               1
      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 2 TO EXCLUDE ANY MENTION,
                  REFERENCE, OR EVIDENCE RELATED TO DEFENDANTS’ 50 SONG STUDY
